United States Court of Appeals
                        For the First Circuit

No. 14-1786

                          DANA DESJARDINS,

                        Plaintiff, Appellant,

                                 v.

                  DONALD WILLARD; MICHAEL REYNOLDS,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Nancy Torresen, U.S. District Judge]


                               Before

                         Lynch, Chief Judge,
                   Souter, Associate Justice,* and
                        Selya, Circuit Judge.


     John S. Campbell, with whom Campbell & Associates, P.A. was on
brief, for appellant.
     Daniel J. Murphy, with whom Bernstein Shur was on brief, for
appellees.



                          January 23, 2015




     *
        Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
           LYNCH, Chief Judge.      What is left of this case after

dismissal of the federal claims involves state law defamation and

false light claims by one town official for the town of Raymond,

Maine, against another town official.1       This case started in state

superior court, and was removed based on federal claims under the

Fourth and Fourteenth Amendments.        The federal claims were, as we

discuss below, correctly dismissed. The remaining state law claims

under supplemental jurisdiction involve resolution of a potential

conflict   between    Maine's   Anti-SLAPP   statute,   Me.   Rev.   Stat.

tit. 14, § 556, and Maine's state constitution, a conflict that is

best resolved by the Maine courts. The foundational federal claims

having been dismissed, we vacate and direct that the remaining

state law claims be remanded to state court.        See Camelio v. Am.

Fed'n, 137 F.3d 666, 672 (1st Cir. 1998).

                                   I.

           Dana Desjardins alleges that, beginning in late 2012,

defendant Michael Reynolds, a fellow town official, told the

Cumberland County Sheriff's Department that Desjardins had attended

public meetings drunk and driven while intoxicated.             Reynolds

allegedly knew, or should have known, that these reports were false

because he also attends these meetings and knows that Desjardins

rarely drinks.       Desjardins alleges that these false statements


     1
         At oral argument, Desjardins voluntarily withdrew his
appeal of the dismissals of similar claims against the Town
Manager, Donald Willard.

                                   -2-
damaged his reputation and caused the Sheriff's Department to red-

flag Desjardins and pull his car over without cause.

          In August 2013, Desjardins brought suit in Cumberland

County Superior Court. The heart of this case is Desjardins' state

law claims for defamation and false light invasion of privacy.2           He

also alleged federal claims under § 1983 for violations of the

Fourth Amendment's prohibition on unreasonable seizures and a

Fourteenth Amendment Due Process protection of a liberty interest

in   avoiding reputational harm.      The removal to federal court in

September 2013 was on the basis of these federal claims.

          We   affirm   the   dismissal     of     the   federal    claims.

Desjardins' Fourth Amendment claim fails because there is no

proximate causation between Reynolds' actions and the allegedly

unconstitutional   traffic    stop:   the   most    that   the     complaint

plausibly alleges is that Reynolds requested that the Sheriff's

Department send a deputy to the January 8, 2013 selectboard

meeting, but instead accepted the sheriff's proposed plan to

monitor for erratic driving.       See Ocasio-Hernández v. Fortuño-

Burset, 640 F.3d 1, 16 (1st Cir. 2011).     Desjardins     fails to state

a Fourteenth Amendment Due Process claim because the alleged stigma

from defamatory statements and the resulting harm to tangible



     2
        Desjardins conceded in the district court that his state
law claims for negligent infliction of emotional distress and
intentional infliction of emotional distress should be dismissed
under Rule 12(b)(6).

                                  -3-
interests, being red-flagged and having his car pulled over,

"'derive from distinct sources.'"        Mead v. Independence Ass'n, 684
F.3d 226, 233-34 (1st Cir. 2012) (quoting URI Student Senate v.

Town of Narragansett, 631 F.3d 1, 10 (1st Cir. 2011)) (holding that

to state a Due Process claim based on stigmatization, a party must

allege "stigma-plus" -- "'an adverse effect on some interest more

tangible than reputational harm'" that is "'directly attributable'"

to, and derives from the same source as, the challenged action

(quoting URI, 631 F.3d at 9-10)).

                                   II.

           This leaves only the state law claims.         Where a federal

court has dismissed the anchoring federal claims over which it has

original     jurisdiction,   the   court    "may    decline   to   exercise

supplemental jurisdiction" over the remaining state law claims.

28 U.S.C. § 1367(c)(3); see also Camelio, 137 F.3d at 672 ("If

. . . the court dismisses the foundational federal claims, it must

reassess its jurisdiction . . . .").               Whether a court should

decline supplemental jurisdiction depends on a "pragmatic and case-

specific evaluation of a variety of considerations," including "the

interests of fairness, judicial economy, convenience, and comity."

Camelio, 137 F.3d at 672.

           The district court faced competing considerations as to

retention of jurisdiction that differ somewhat from those now

before us.     At the time of its decision, the case still included


                                   -4-
defendant Donald Willard, the state claims against whom the court

found were readily dismissed under Rule 12(b)(6).     The district

court implicitly concluded that the interests of fairness, judicial

economy, and convenience at that time weighed in favor of resolving

these state claims. Cf. Camelio, 137 F.3d at 672 (finding relevant

whether "the district court's disposition of some but not all of

the state law claims will materially shorten the time it will take

to resolve the parties' dispute").    On the other hand, the claims

against Reynolds were less readily resolved: The Supreme Judicial

Court of Maine has held that Desjardins' alleged injury, the

"'damages per se' traditionally associated with libel or slander

. . . do not satisfy the actual injury requirement of [Maine's

Anti-SLAPP law]."   Schelling v. Lindell, 942 A.2d 1226, 1232 & n.4

(Me. 2008).3   But, as the district court acknowledged, Schelling

may be in tension with Maine's constitutional protections for the

right to judicial remedies and the new approach to Maine's Anti-

SLAPP law announced in Nader v. Maine Democratic Party (Nader I),

41 A.3d 551, 559-63 (Me. 2012).4   The district court acknowledged


     3
        The district court also found that that Desjardins had
failed to meet his burden of production that he suffered actual
injury in addition to damages per se. For the reasons that follow,
we need not reach Desjardins' arguments on these findings.
     4
          Nader I overturned prior precedent to avoid an
unconstitutional application of the Anti-SLAPP law in light of the
constitutional guarantee to "a speedy remedy for every wrong
recognized by law as remediable." Nader I, 41 A.3d at 559-63; cf.
id. at 565-66 (Silver, J., concurring) (explaining Anti-SLAPP may
problematically deprive some defamation plaintiffs of their right

                                -5-
these tensions, but felt it was "constrained" to follow Schelling

and so, in the perceived interests of judicial economy and fairness

to both Willard and Reynolds, the district court exercised its

discretion to resolve the case.    Desjardins v. Willard, No. 2:13-

cv-00338-NT, 2014 WL 2815698, at *12-13, 19 (D. Me. June 20, 2014)

(dismissing state law claims against Willard under Rule 12(b)(6)

and state law claims against Reynolds under Maine's Anti-SLAPP

law).

          Defendant Willard is no longer part of this case, and so

concerns about fairness to him are no longer implicated.       As a

result, the balancing of factors now more closely resembles those

in Camelio, where the court held that the surviving state law

claims should be remanded to state court, from whence they came.
137 F.3d at 672.   As in Camelio, the federal claims that formed the

basis for removal here have been dismissed "well before trial," and

the remaining state law claims against Reynolds "raise substantial

questions of state law that are best resolved in state court." Id.

In light of these factors, we hold now -- as we did then -- that

the surviving state law claims should be remanded to state court

where they began.     See id. at 672-73; see also Rivera-Díaz v.

Humana Ins. of P.R., Inc., 748 F.3d 387, 392 (1st Cir. 2014) ("The

Supreme Court has made pellucid 'that in the usual case in which

all federal-law claims are eliminated before trial, the balance of


to petition the court for per se damages).

                                  -6-
factors . . . will point toward declining to exercise jurisdiction

over the remaining state-law claims.'" (alteration in original)

(quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988))).

            We do not reach, and so do not decide, whether the

district court abused its discretion in resolving the state claims

when it did.     We find only that, from our vantage point now, the

issues are better resolved by the state courts, where this case

began.   In the words of the Supreme Court, "'[n]eedless decisions

of state law should be avoided both as a matter of comity and to

promote justice between the parties, by procuring for them a surer-

footed reading of applicable law.'"       Camelio, 137 F.3d at 672

(quoting United Mine Workers of America v. Gibbs, 383 U.S. 715, 726

(1966)).    This is particularly true of interpretations of state

constitutions.

            We affirm the dismissal of the federal claims and all

claims as to Willard, with prejudice.    We vacate the dismissal of

Desjardins' state law defamation and false light claims against

Reynolds, and remand with instructions to remand those claims to

state court.

            So ordered.   No costs are awarded.




                                  -7-